Case 3:19-cr-00001-TJC-PDB Document 93 Filed 12/30/19 Page 1 of 2 PageID 1018



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                               CASE NO. 3:19-cr-00001-TJC-PDB

UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
______________________________/

                          DEFENDANT’S EXPERT WITNESS LIST
        Defendant JOHN R. NETTLETON, by and through below counsel, states that he may call

the following expert witness at trial:

     1. Dr. Kris Sperry

        Attached here is a copy of the expert notice previously provided to the Government on or

about July 2, 2019.

        Submitted on Dec. 30, 2019, by

        s/ Daniel Schwarz                                  Colby Vokey
        Daniel Schwarz                                     Texas Bar No. 24043391
        FBN 84665                                          The Law Firm of Colby Vokey PC
        245 SE 1st Street, Suite 404                       6924 Spanky Branch Court
        Miami, FL 33131                                    Dallas, TX 75248
        Phone: 305-900-0481                                Phone: 214-697-0274
        Fax: 305-503-6973                                  Fax: 214-594-9034
        Daniel@danielschwarzlaw.com                        Email: vokeylaw@colbyvokey.com

        Terence Lenamon
        Fla. Bar No. 970476
        Terence Lenamon P.A.
        245 SE 1st Street, Ste. 404
        Miami, FL 33131
        Phone: 305-373-9911
        Fax: 305-503-6973
        Email: terry@lenamonlaw.com
Case 3:19-cr-00001-TJC-PDB Document 93 Filed 12/30/19 Page 2 of 2 PageID 1019



                                    CERTIFICATE OF SERVICE

           I hereby certify that on Dec. 30, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested

parties.


                                              s/ Daniel Schwarz
                                              Daniel Schwarz
Case 3:19-cr-00001-TJC-PDB Document 93-1 Filed 12/30/19 Page 1 of 2 PageID 1020

                           DANIEL SCHWARZ, P.A.
                                      Attorney at Law

 245 SE 1st Street, Suite 404                            Phone: (305) 557-4671
 Miami, Florida 33131                                      Fax: (305) 503-6973
 ______________________________________________________________________________

 July 2, 2019


 VIA EMAIL & US MAIL


 U.S. Department of Justice
 Todd Gee
 Peter Nothstein
 Public Integrity Section
 Criminal Division
 1400 New York Avenue, NW
 The Bond Building, 12th Floor
 Washington, D.C. 20005
 Todd.gee2@usdoj.gov
 Peter.nothstein@usdoj.gov


 Re:    Case No. 3:19-cr-0001-TJC-PDB
        Defendant John Nettleton’s Expert Witness Disclosure


 Counsel,

 This letter is sent for the purposes of satisfying Defendant John Nettleton’s expert disclosure
 requirements pursuant to Fed. R. Evid. 16.

 Defendant intends to call Dr. Kris Sperry, M.D., as an expert witness in his case as an expert in
 the field of forensic medicine and pathology. Dr. Sperry received his M.D. Degree from the
 University of Kansas School of Medicine, and he is board certified by the American Board of
 Pathology in Anatomic Pathology & Clinical Pathology, and in Forensic Pathology. He is the
 former Chief Medical Examiner for the State of Georgia, Georgia Bureau of Investigation
 Division of Forensic Sciences, and is presently a consultant in forensic medicine and pathology.
 Dr. Sperry’s curriculum vitae is enclosed with this letter, and incorporated herein.

 Dr. Sperry is qualified to render opinions concerning Christopher Tur’s cause and manner of
 death. Dr. Sperry will testify regarding his conclusion that the probable cause of Mr. Tur’s death
 is drowning complicated by acute alcohol and fluoxetine intoxication, but that the manner of
 death is indeterminable because no persons reported seeing Mr. Tur enter the water. Dr. Sperry
 will explain that Mr. Tur was severely intoxicated at the time of his death, based on the level of
Case 3:19-cr-00001-TJC-PDB Document 93-1 Filed 12/30/19 Page 2 of 2 PageID 1021



 ethanol found in the blood and vitreous fluid. Dr. Sperry will explain that the level of ethanol
 found in Mr. Tur’s body would have rendered him under the influence of alcohol and caused
 severe impairment, and that the fluoxetine in Mr. Tur’s system could have adversely reacted with
 the alcohol and caused further impairment.

 Dr. Sperry will testify that it is impossible to determine the time of Mr. Tur’s death due to the
 decomposition of the body and the effect of it being in the water.

 Dr. Sperry will testify that Mr. Tur’s physical injuries, including Mr. Tur’s rib fractures, scalp
 hemorrhage, and facial laceration and contusions, did not individually or collectively contribute
 to Mr. Tur’s death. He will explain that none of these injuries suffered by Mr. Tur would have
 rendered him unconscious. Dr. Sperry’s testimony will include an explanation of the effects
 these injuries would have had on Mr. Tur.

 Dr. Sperry will explain that it is possible that the rib injuries caused Mr. Tur little to no physical
 pain and had minimal to no impact on Mr. Tur’s mobility. Dr. Sperry will testify that while Mr.
 Tur suffered broken ribs prior to death, it is impossible to determine precisely when Mr. Tur
 sustained the rib injuries.

 Dr. Sperry will testify that alcohol adversely affects platelets and other components of the blood-
 clotting system, which results in abnormal blood clotting and causes a person to bleed more
 profusely due to the alcohol. Dr. Sperry will testify that Mr. Tur’s alcohol consumption
 contributed to the amount of bleeding that occurred from Mr. Tur’s facial laceration. Dr. Sperry
 will testify that this wound could account for the blood matched to Mr. Tur which was
 discovered at and near Mr. Nettleton’s residence.

 Dr. Sperry has not prepared a report in this matter.

 Dr. Sperry’s testimony will be based on his review of Dr. Christopher Gordon’s autopsy report,
 autopsy photos and diagrams, Dr. George Jackson’s toxicology reports, post-mortem photos of
 Mr. Tur, Dr. Zhongxue Hua’s autopsy report, U.S. Naval investigative reports and photographs
 related to Mr. Tur’s death and the investigation into Mr. Nettleton, and Dr. Sperry’s knowledge,
 training, and experience.




 s/ Daniel Schwarz

 Daniel Schwarz
